Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Loushonda Myers appeals the district court’s orders granting Defendants’ motions to dismiss and for summary judgment and denying reconsideration of its orders and the magistrate judge’s orders in her civil action. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Myers v. Bizzell, No. 5:12-cv-00714-BO, 2016 WL 225671 (E.D.N.C. Apr. 8, 2016; Jan. 19, 2016; July 30, 2015; July 28, 2015; Apr. 23, 2015; Jan. 22, 2015; filed Dec. 2, 2014, entered Dec. 3, 2014; Aug. 16, 2013). We grant Myers’ motion to exceed the informal brief length limitations and deny as moot her request to amend or correct the caption. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED